Name: Commission Regulation (EC) No 847/2001 of 30 April 2001 fixing the intervention thresholds for cauliflowers, peaches, nectarines and table grapes for the 2001/02 marketing year
 Type: Regulation
 Subject Matter: plant product;  agricultural structures and production;  trade policy
 Date Published: nan

 Avis juridique important|32001R0847Commission Regulation (EC) No 847/2001 of 30 April 2001 fixing the intervention thresholds for cauliflowers, peaches, nectarines and table grapes for the 2001/02 marketing year Official Journal L 121 , 01/05/2001 P. 0014 - 0014Commission Regulation (EC) No 847/2001of 30 April 2001fixing the intervention thresholds for cauliflowers, peaches, nectarines and table grapes for the 2001/02 marketing yearTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organisation of the market in fruit and vegetables(1), as last amended by Commission Regulation (EC) No 718/2001(2), and in particular Article 27(1) and (2) thereof,Whereas:(1) Article 27(1) of Regulation (EC) No 2200/96 provides for an intervention threshold to be fixed if the market in a product listed in Annex II thereto is suffering or at risk of suffering from imbalances giving or liable to give rise to too large a volume of withdrawals. Such a development might cause budget problems for the Community.(2) Commission Regulation (EC) No 931/2000(3) fixes intervention thresholds for cauliflowers, peaches, nectarines and table grapes for the 2000/01 marketing year. The conditions laid down in the abovementioned Article 27 are still met for those products and consequently intervention thresholds should be fixed for cauliflowers, peaches, nectarines and table grapes for the 2001/02 marketing year.(3) The intervention threshold for each of those products should be fixed on the basis of a percentage of the average production intended for consumption in the natural state over the last five marketing years for which data are available. The period to be taken into account for assessing an overrun of the intervention threshold must also be established for each product.(4) Pursuant to the abovementioned Article 27, an overrun of the intervention threshold gives rise to a reduction in the Community withdrawal compensation in the marketing year following the overrun. The implications of this overrun for each of the products in question should be determined and a reduction proportional to the size of the overrun should be fixed.(5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fresh Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 1The following intervention thresholds shall apply for the 2001/02 marketing year:>TABLE>Article 2Overruns of the intervention thresholds for the products listed in Article 1 shall be assessed on the basis of withdrawals carried out in the period 1 March 2001 to 28 February 2002.Article 3If the quantity of one of the products listed in Article 1 withdrawn in the period laid down in Article 2 exceeds the threshold fixed in Article 1, the Community withdrawal compensation fixed pursuant to Article 26 of Regulation (EC) No 2200/96 shall be reduced in the following marketing year in proportion to the size of the overrun based on the production used to calculate the threshold.Article 4This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 30 April 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 297, 21.11.1996, p. 1.(2) OJ L 100, 11.4.2001, p. 12.(3) OJ L 108, 5.5.2000, p. 7.